internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc com corp plr-118024-98 ate date target acquiring acquiring parent state x a b business m n i o l o l m i i l w a plr-118024-98 this letter responds to your request dated date for rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date and date the information submitted is summarized below acquiring a state x corporation is a national bank engaged in the commercial banking business acquiring has a single class of common_stock outstanding which is wholly owned by acquiring parent also a state x corporation acquiring parent is a bank_holding_company acquiring parent is widely held and publicly traded and has a class of voting_stock and a class of preferred_stock outstanding target also a state x corporation is engaged primarily in business m target has a single class of common_stock outstanding n of which is held by a and the remaining of which is held by b the liabilities of target include its obligations under a target note held by b the note which has been represented to constitute debt of target for what have been represented to be valid business reasons the parties propose the following transaction target wiil transfer substantially_all of its assets to acquiring in exchange for shares of acquiring parent's voting common_stock the acquiring parent stock and acquiring’s assumption or payment at closing of certain target liabilities including the note target will distribute in complete_liquidation the acquiring parent stock and any retained assets and liabilities of target to a and b in proportion to their respective ownership of target stock approximately p of the acquiring parent stock to be received by a and b will be placed in escrow for two years a and b will have the right to receive q of the escrowed stock on the first anniversary of the closing date and r of the escrowed stock on the second anniversary of the closing date provided certain performance goals are met with respect to the transferred target assets in the hands of acquiring a and b will have voting rights and the right to receive dividends with respect to the shares held in escrow the rights of a and b to the escrowed stock will be nontransferable a will become an employee of acquiring the taxpayers have made the following representations in connection with the transaction plr-118024-98 the fair_market_value of the acquiring parent stock to be received by each a target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange during the five year period beginning on the date of the proposed b transaction there is no plan or intention by acquiring acquiring parent or any person related to acquiring as defined in sec_1_368-1 of the income_tax regulations to acquire or redeem any of the acquiring parent stock issued in the transaction either directly or through any transaction agreement or arrangement with any other person except for escrowed shares if any which may revert to acquiring parent pursuant to the escrow arrangement assuming that all of the escrowed shares revert to acquiring parent pursuant to the escrow arrangement the distribution described in paragraph below will not exceed fifty percent of the value without giving effect to such distribution of the proprietary interest in target during the five year period ending on the date of the proposed transaction neither target nor any person related to target as defined in sec_1_368-1 without regard to sec_1_368-1 will have directly or through any transaction agreement or arrangement with any other person i acquired stock of target with consideration other than shares of acquiring parent or target or ii made distributions with respect to target stock except for the distribution of any retained assets of target to its shareholders in the transaction which will assuming that all of the escrowed shares revert to acquiring parent pursuant to the escrow arrangement not exceed percent of the value without giving effect to such distribution of the proprietary interest in target prior to or in the transaction neither acquiring parent acquiring or any person related to acquiring as defined in sec_1 e will have acquired directly or through any transaction agreement or arrangement with any other person stock of target with consideration other than shares of acquiring parent c acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for reguiar normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction acquiring has no plan or intention to reacquire any of its acquiring parent stock d issued in the transaction other than in the ordinary course of its business plr-118024-98 acquiring has no plan or intention to sell or otherwise dispose_of any of the e assets of target acquired in the transaction except for dispositions made in the ordinary course of business target will distribute the stock of acquiring parent it receives in the transaction f and its other retained properties in pursuance of the plan_of_reorganization the liabilities of target assumed by acquiring and the liabilities to which the g transferred assets are subject were incurred by target in the ordinary course of its business h - following the transaction acquiring will continue the historic_business of target or use a significant portion of target's historic_business_assets in a business acquiring target and the shareholders of target will pay their respective i expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between acquiring and target j that was issued acquired or will be settled at a discount no two parties to the transaction are investment companies as defined in k sec_368 and iv of the internal_revenue_code acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target the fair_market_value of the assets of target transferred to acquiring will equal m or exceed the sum of the liabilities assumed or paid at closing by acquiring plus the amount of liabilities if any to which the transferred assets are subject ‘target is not under the jurisdiction of a court in a title_11_or_similar_case within n the meaning of sec_368 a to the extent that a portion of the shares of stock issued in exchange for the requisite stock or property will be placed in escrow by the exchanging shareholders and will be made subject_to a condition pursuant to the escrow arrangement for possible return to the issuing_corporation under specified conditions there is a valid business reason for establishing the escrow arrangement the shares of stock subject_to the escrow arrangement will appear as issued and outstanding on the balance_sheet of acquiring parent and such shares will be legally outstanding under applicable state law all dividends_paid on such shares will be distributed to the exchanging shareholders all voting rights of such stock will be exercisable by or on plr-118024-98 behalf of the exchanging shareholders or their authorized agent no such shares will be subject_to restrictions requiring their return to acquiring parent because of death failure to continue employment or similar restrictions all such shares will be released from the escrow arrangement within five years from the date of consummation of the transaction except where there is a bona_fide dispute as to whom the stock should be released at least percent of the number of shares of stock issued initially to the exchanging shareholders will not be subject_to the escrow arrangement the return of such shares will not be triggered by an event the occurrence or nonoccurrence of which is within the control of the exchanging shareholders the return of such shares will not be triggered by the payment of additional tax or reduction in tax paid as a result of a service audit of the exchanging shareholders acquiring or acquiring parent either a with respect to the transaction in which such shares will be issued or b when the transaction in which such shares will be issued involves person related within the meaning of sec_267 and the mechanism for the calculation of the number of shares of acquiring parent stock to be returned is objective and readily ascertainable pp compensation paid_by acquiring to a after the transaction will be for services actually rendered will be commensurate with amounts paid to third parties bargaining at arm’s length for similar services and will not be separate consideration for or allocable to any of a’s shares of target stock in addition none of the shares of acquiring parent stock to be received by a in the transaction will be separate consideration for or allocable to any employment agreement q the amount that will be paid to b at closing in satisfaction of the note will not exceed the fair_market_value of the note based solely on the information submitted and on the representations set forth above it is held as follows the acquisition by acquiring of substantially_all of the assets of target solely in exchange for acquiring parent stock and the assumption by acquiring of certain liabilities of target followed by the distribution by target of the acquiring parent stock and any retained assets to its shareholders in complete_liquidation will constitute a reorganization within the meaning of sec_368 for purposes of this ruling substantially_all means at least of the fair_market_value of the net assets and at least of the fair_market_value of the gross assets of target acquiring parent acquiring and target will each be a party toa reorganization within the meaning of sec_368 target will recognize no gain_or_loss on the transfer of substantially_all of its assets to acquiring solely in exchange for acquiring parent stock and the fl plr-118024-98 assumption or payment at closing by acquiring of certain target liabilities or on the distribution of such acquiring parent stock to target shareholders sec_361 and c a target will recognize gain upon the distribution of appreciated_property if any to its shareholders as if such property was sold at its fair_market_value sec_361 acquiring will recognize no gain_or_loss on the receipt of substantially_all of target's assets solely in exchange for shares of acquiring parent stock sec_1_1032-2 the basis of the assets of target in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the transaction sec_362 acquiring’s holding_period for the assets received in the transaction will include the period during which those assets were held by target sec_1223 the target shareholders will recognize no gain_or_loss on the receipt of acquiring parent stock solely in exchange for target stock sec_354 the gain if any realized by a target shareholder upon receipt of acquiring parent stock and cash or other_property in exchange for target stock will be recognized but in an amount not in excess of the cash and other_property received sec_356 if the exchange has the effect of a distribution of a dividend determined with the application of sec_318 a then the amount of the gain recognized that is not in excess of the shareholder's ratable share of the undistributed_earnings and profits will be treated as a dividend sec_356 the determination of whether the exchange has the effect of a distrubution of a dividend will be made in accordance with the principles set forth in 489_us_726 no loss will be recognized by a target shareholder pursuant to sec_356 the basis of the acquiring parent stock received by the target shareholders including the escrowed shares will in each instance be the same as the basis of the target stock surrendered in exchange therefor decreased by the amount of money and other_property received by the target shareholders and increased by the amount if any which was treated as a dividend and the amount of gain not including any portion of such gain which was treated as a dividend if any the target shareholders may have recognized on such exchange sec_358 upon a return of any portion of the escrowed shares to acquiring the adjusted_basis of the portion of the escrowed shares returned will be added to the adjusted_basis of the remaining shares of acquiring stock received by target plr-118024-98 shareholders in the reorganization rev_rul c b the holding_period of the acquiring parent stock received by the target shareholders including the escrowed shares will include the period that the shareholders held the target stock surrendered in exchange therefor provided the target stock was held as a capital_asset on the date of the exchange sec_1223 pursuant to sec_381 and sec_1_381_a_-1 acquiring will succeed to and take into account the items of target described in sec_381 including the earnings_and_profits or deficit in earnings_and_profits of target as of the date of transfer any deficit in the earnings_and_profits of acquiring or target will be used only to offset the earnings_and_profits accumulated after the date of transfer these items will be taken into account by acquiring subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings we specifically express no opinion regarding the tax treatment of the note including whether or not the note represents debt or equity and whether interest will be imputed pursuant to sec_483 as a result of any release from escrow of shares of acquiring parent to the target shareholders this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated xg plr-118024-98 pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayers’ authorized representative sincerely yours assistant chief_counsel corporate by mlichaol ‘wilden michael j wilder assistant to the chief branch
